DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,6,8,9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170103072 A1; Yuen; Aaron Chun Win et al. (hereinafter Yuen) in view of US 20090287674 A1; Bouillet; Eric et al. (hereinafter Bou), US 20170075536 A1; Cho; Frank Seo et al. (hereinafter Cho) and US 10387882 B2; Hagen; Ted et al. (hereinafter Hagen)
Regarding claim 1, Yuen teaches A method comprising: capturing, by a processor, search log data comprising a search term and an accessed dataset identifier; (Yuen [0013] Image tags, as used herein, refer generally to a textual descriptor/identifier for an image based on image data analyzed. Image data may be collected, received, retrieved, or the like, from multiple sources. Image data may include metadata for a particular image, previous search queries that result in rendering an image, user preferences regarding an image or other images, location information of an calculating, by the processor, a custom term weightage ("C") parameter, an important term weightage ("I") parameter, and a topic based weightage ("T") parameter for the dynamic tag, (Yuen [35] The ranking component 142 can rank the generated image tags based on a variety of criteria (custom term) including specificity of the tag to the image (e.g., specific to what is actually in the image), relevance to the image (topic), the keywords (important term) extracted along with the repetitive n-grams and their frequencies, etc. The ranking component 142 may include a machine learning and calculating, by the processor, a dynamic tag score based on at least one of the C parameter, the I parameter, or the T parameter, wherein the dynamic tag score represents a relativity between the dynamic tag and a dataset associated with the accessed dataset identifier, (Yuen [35] The ranking component 142 can rank the generated image tags based on a variety of criteria including specificity of the tag to the image (e.g., specific to what is actually in the image), relevance to the image, the keywords extracted along with the repetitive n-grams wherein the dynamic tag score is used in an executed search to increase findability of the dataset ( Bou [0009] Systems and methods in accordance with the present invention enhance the conventional search and navigation interfaces with the aid of tag hierarchies. The tag hierarchies, which in one determining, by the processor, a dynamic tag based at least in part on preprocessing the search term from the search log data; calculating, by the processor, parameter for the dynamic tag, wherein tag parameter are calculated based at least in part on the search log data; (Cho [0014] At any given time, the search system can dynamically monitor the search box to modify the dynamic search, and monitor the one or more databases for updates to data that satisfy the dynamic search. In many examples, the search system can update the dynamic search and the live results feature on the search page based on any number of triggers. Such triggers can include an update to data in the monitored database(s), a new search property being selected in the search box, a new operator tag being generated in the search box to narrow the dynamic search, an current operator tag in the search box being deleted, an operator tag in the search box being modified in any way, a "qualifier element" being selected and configured by the user in the search box, a qualifier element being joined to an operator tag  [0019] As used herein, a "search property" is a user-selected or defined search term that enables the operator tag search system to set a search parameter for a dynamic search. Search parameters for a particular search property may yield a list of results. For example, a search property may define any term in any hierarchy of a search. A search property may be more specific (e.g., "restaurants 
Corresponding product claim 8 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Yuen [FIG.1&6] show the system with corresponding processors for reading and executing computer readable instructions)								the combination lacks explicitly teaching wherein preprocessing the search term further comprises at least one of: separating the search term into a plurality of strings, removing a leading white space, removing a trailing white space, converting each character to an uppercase character, converting each character to a lowercase character, stemming the search term, or removing a stop word from the search term; 	However Hagen helps teach wherein preprocessing the search term further comprises at least one of: separating the search term into a plurality of strings, removing a leading white space, removing a trailing white space, converting each character to an uppercase character, converting each character to a lowercase character, stemming the search term, or removing a stop word from the search term;  (Hagen [Col.2, lines 56-67]  The set of values may be transformed into a normalized set of search terms, and a set of inverse document frequencies (IDFs) corresponding to the set of search terms may be calculated. Examples of transforming values into search terms include converting be values to upper or lower case (e.g., "Lars" into "lars"), concatenating multiple values into a single search term (e.g., "henry" and "gibson" into "henrygibson"), removing leading zeros, padding with leading zeros, removing white space, padding with white space, truncating a value (e.g., "donald" into "don"), removing 
Regarding claim 6, the combination of Yuen, Cho, Hagen and Bou teach The method of claim 1, wherein the dataset comprises an unstructured dataset ( Bou [0034] Incorporating inferences based on the tag hierarchy helps in improving the search results in two ways. First, the search recall improves since additional results may be returned as a result of the inferences. Secondly, it improves the "discoverability" of less popular resources. In the del.icio.us dataset, for example, a significant fraction of the resources have only a few tags, i.e., less than 10 tags. In many cases, these resources have recently been added to the system and have not been tagged by many 
Regarding claim 9, the combination of Yuen, Cho, Hagen and Bou teach the system of claim 8, wherein the C parameter is calculated to represent a popularity of the dataset based on the search term ( Yuen [0034  In order to only populate the system 100 with relevant images and associated dataset(s), the system 100 may predict the most viewed images/most popular images and generate image tags for those identified images. To identify images to be tagged, the tag generator 141 may utilize search logs to identify popularity of previously rendered images. Image data, as described above, may then be received, retrieved, collected, etc., by the tag generator 141 for the most popular images. In embodiments, image data may be stored for other images in addition to the most popular images. For instance, image data may be stored for the most popular images in addition to a predetermined number of other images that are not included in the most popular images identified. ) --- (Bou [0047] The resources were on the averaged book-marked 243 times. The distribution of the number of bookmarks per resources exhibited a heavy tail behavior. One third of the resources were bookmarked by less than 25 creators, another third by 25 to 100 creators and the last third by more than 100 creators. Some of the tags were probably only meaningful to their creators and thus of little interest to the broader community. Those tags were eliminated from the set of tags. By inspection on a sample of tags, the popularity metric based on the number of creators provided the best indicator for the quality of the tag. In particular, tags used by more than 75 different creators were meaningful to the larger 
Regarding claim 13, the combination of Yuen, Cho, Hagen and Bou teach The system of claim 8, wherein the calculating the dynamic tag score further comprises weighting at least one of the C parameter, the I parameter, or the T parameter (Yuen [35] The ranking component 142 can rank the generated image tags based on a variety of criteria including specificity of the tag to the image (e.g., specific to what is actually in the image), relevance to the image, the keywords extracted along with the repetitive n-grams (previously described) and their frequencies, etc. The ranking component 142 may include a machine learning model to predict engagement of each suggested tag based on, for example, user session logs, the one or more tag candidates [36] The tags may be selected based on relevance to an image based on, for example, weighted frequency of the tags in all the metadata that is available for the image. It should be noted that the above-described method to generate tags is not limited to image-type documents but can extend to any other type of document such as video or web documents.  [41]  image data for an image is analyzed from a plurality of sources to create an aggregated set of text items associated with the image. At block 520, a plurality of image tags is generated from the aggregated set of text items, wherein the plurality of image tags are textual descriptors of the image. At block 530, the plurality of image tags is ranked to generate a set of ranked image tags to associate with the image. At block 540, the set of ranked image tags is stored with an image 
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen in view of Bou, Cho, Hagen and US 20190129958 A1; Liao; Zhen (hereinafter Liao)
Regarding claim 2, the combination of Yuen, Cho, Hagen and Bou teach the method of claim 1, further comprising calculating, by the processor				but lack explicitly and orderly teaching a normalized discounted cumulative gain (NDCG) score based on the dynamic tag score.							However Liao teaches a normalized discounted cumulative gain (NDCG) score based at least in part on the dynamic tag score (Liao [0056] In particular embodiments, a machine-learned ranking model 186 for ranking search results 188 may be trained based on the labeled search results. The machine-learned ranking model 186 may use a "learning to rank" technique, e.g., LambdaMART or the like, which may generated ranked search results 188 based on associated quality scores. LambdaMART may use Gradient Boosted Regression Trees to attempt to optimize loss functions such as Normalized Discounted Cumulative Gain (nDCG) that are customized for ranking models. [0069] A normalized DCG ( nDCG) may be calculated by dividing the DCG by an ideal DCG, which may be the maximum possible DCG at position p based on all documents that are relevant to the query. However, the nDCG need not be calculated in the examples described herein that use the same set of documents as 
Regarding claim 3, the combination of Yuen, Cho, Hagen, Liao and Bou The method of claim 2, further comprising analyzing, by the processor, the NDCG score to determine an effectiveness of the dynamic tag in improving the executed search for the dataset (Liao [0056] In particular embodiments, a machine-learned ranking model 186 for ranking search results 188 may be trained based on the labeled 
Regarding claim 4, the combination of Yuen, Cho, Hagen, Liao and Bou teach The method of claim 3, further comprising filtering, by the processor, the dynamic tag based on at least one of the analyzing the NDCG score or the dynamic tag score. (Liao [0056] In particular embodiments, a machine-learned ranking model 186 for ranking search results 188 may be trained based on the labeled search results. The machine-learned ranking model 186 may use a "learning to rank" technique, e.g., LambdaMART or the like, which may generated ranked search results 188 based on 
Regarding claim 5, the combination of Yuen, Cho, Hagen, Liao and Bou teach The method of claim 4, further comprising associating, by the processor, the dynamic tag and the dynamic tag score with the dataset. (Yuen [35] The ranking component 142 can rank the generated image tags based on a variety of criteria including specificity of the tag to the image (e.g., specific to what is actually in the image), relevance to the image, the keywords extracted along with the repetitive n-grams (previously described) and their frequencies, etc. The ranking component 142 may include a machine learning model to predict engagement of each suggested tag based on, for example, user session logs, the one or more tag candidates [36] The tags may be selected based on relevance to an image based on, for example, weighted frequency of the tags in all the metadata that is available for the image. It should be noted that the above-described method to generate tags is not limited to image-type 
Corresponding product claim 14 is rejected similarly as claim 5 above.
Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen in view of Bou, Cho and Liao.
 Regarding claim 15, Yuen teaches A method comprising: receiving, by a computer-based system, a user search query comprising a search term; ( Yuen [0021] The computing device 120 can be a computing device on the client-side of computing system 100, while the tagging engine 140, for example, can be on the server-side of operating environment 100. The computing device 120 can facilitate the creation of a record of user activities. The user activities can be analyzed to determine user preferences, content accessed on a content site, queries issued by the user, related queries issued by the user, and the like, all of which can be analyzed to determine user preferences. [28&31] further explain the users queries and determining, by the computer-based system, a dataset at least partially matching the search term, (Yuen [0023] The database 130 can comprise one or more datasets such as dataset(s) 131 and one or more user profiles illustrated by the exemplary user profile 132. A dataset, as used herein, refers generally to a pairing of an image identifier (any unique identifier associated with and used to identify an image) and any image tags associated with the image identifier. For example, one or more image tags may be generated and associated with each image (or image identifier). Put simply, Image 123 may be associated with Image Identifier 1.2.3, which is, in turn, associated with Image Tag A, Image Tag B, and Image Tag C, while Image 456 is associated with Image Identifier 4.5.6, which is associated with Image Tag D and Image Tag E. That association is referred to herein as a dataset and may be stored in the database 130.   [0028] Initially, the tag generator 141 may be configured to aggregate data utilized during the generation of image tags. The aggregated data may be received, retrieved, collected, etc., from a plurality of sources such as, for example, data sources 150a and 150b, dataset ...  [0031] Images may be associated with any of the above-described data (e.g., entities, user data, locations, search queries, etc.) and stored in, for example, database 130. From the aggregated data and the one or more relevant text items, the tag generator 141 can generate one or more image tags...[34-41] further elaborate on the use of the dataset corresponding to search/corresponding search terms)												wherein the dataset comprises a dynamic tag (Yuen [35] The ranking component 142 can rank the generated image tags based on a variety of criteria calculating, by the computer-based system, a dynamic tag score for the dynamic tag as a function of a custom term weightage ("C") parameter, an important term weightage ("I") parameter, and a topic based weightage ("T") parameter for the dynamic tag, (Yuen [35] The ranking component 142 can rank the wherein the dynamic tag score is used in the user search query to increase findability of the dataset; ( Bou [0009] Systems and methods in accordance with the present invention enhance the conventional search and navigation interfaces with the aid of tag hierarchies. The tag hierarchies, which in one embodiment are directed acyclic graphs, are based on a "sub-tag" relationship between tags. The sub-tag relationship has associative semantics, i.e., a sub-tag is commonly associated with its parent tags in resource annotations. In this manner, the sub-tag relationship is different from a subclass or subsumption relationship commonly found in Semantic Web ontologies.[0011] Inferences based on the sub-tag relationship tackle a common problem in folksonomies where different users use tags at different levels of specificity when they annotate resources. Therefore, the learned hierarchies improve search recall by allowing users to discover resources, which have been tagged by specific tags, using general search terms. In addition, the inferences help to improve the discoverability of poorly annotated resources by increasing the number of tags with which the poorly annotated resources are associated. The use of tag hierarchies also overcomes a key limitation of tag clouds, poor scaling with increasing numbers of tags.  [0013] In one exemplary embodiment of the present invention, a method for improving search and retrieval of resources in a collaborative tagging system is provided that includes identifying relationships among a plurality of tags. the created hierarchy of tags is used to provide improvements in searching and browsing. The two key main interfaces supported by most collaborative tagging sites are the search form and the tag cloud. The search form allows the user to search for matching resources by entering a set of tags. The tag cloud, including tag clouds enhanced with drill clouds navigation, simplifies exploration of resources by selecting tags. [34-35] further elaborate on the calculating, by the computer-based system, a search score for the dataset, wherein the search score is based on the dynamic tag score associated with the dynamic tag matching the search term; and generating, by the computer-based system, a search result list comprising the dataset, wherein a list order of the search result list is determined based on the search score. (Liao [0015] FIGS. 3A-3F illustrate example mappings of qualitative labels to scores and corresponding example search results. [0046] In particular embodiments, in a search system based on machine learning, in which quantitative labels such as "relevant" or "off-topic" are assigned to training data and mapped to numeric scores for ranking the search results, the quality of search result rankings may be improved by generating a mapping of labels to scores in which adjacent labels, e.g., pairs of labels corresponding to similar levels of quality,[0052] In particular embodiments, referring to FIG. 1, a server 162 may generate ranked search results 188. The server 162 may wherein the dynamic tag matches the search term ( Cho [0014] At any given time, the search system can dynamically monitor the search box to modify the dynamic search, and monitor the one or more databases for updates to data that satisfy the dynamic search. In many examples, the search system can update the dynamic search and the live results feature on the search page based on any number of triggers. Such triggers can include an update to data in the monitored database(s), a new search property being selected in the search box, a new operator tag being generated in the search box to narrow the dynamic search, an current operator tag in the search box being deleted, an operator tag in the search box being 
Regarding claim 16, the combination of Yuen, Cho, Liao and Bou teach The method of claim 15, further comprising capturing, by the computer-based system, search log data based at least in part on at least one of the user search query or the search result list, wherein the search log data comprises the search term and an accessed dataset identified associated with the dataset. (Yuen [0013] Image tags, as used herein, refer generally to a textual descriptor/identifier for an image based on image data analyzed. Image data may be collected, received, retrieved, or the like, from multiple sources. Image data may include metadata for a particular image, previous search queries that result in rendering an image, user preferences regarding an image or other images, location information of an image, and the like. Location information, as used herein, refers generally to information identifying a location of an image such as, for example, a web page location, a user's social media profile location, or any other location where images may be provided. [0023] A dataset, as used herein, refers generally to a pairing of an image identifier (any unique identifier associated with and used to identify an image) and any image tags associated with the image identifier. 
Regarding claim 17, the combination of Yuen, Cho, Liao and Bou teach The method of claim 16, further comprising determining, by the computer-based system, the dynamic tag based at least in part on the search term (Yuen [0013] Image tags, as used herein, refer generally to a textual descriptor/identifier for an image based on image data analyzed. Image data may be collected, received, retrieved, or the like, from multiple sources. Image data may include metadata for a particular image, previous search queries that result in rendering an image [0028] Initially, the tag generator 141 may be configured to aggregate data utilized during the generation of image tags. The aggregated data may be received, retrieved, collected, etc., from a plurality of sources such as, for example, data sources 150a and 150b, dataset...  [0031] Images may be associated with any of the above-described data (e.g., entities, user data, locations, search queries, etc.) and stored in, for example, database 130. 
Regarding claim 19, the combination of Yuen, Liao, Cho and Bou teach The method of claim 15, further comprising calculating, by the computer-based system, a second dynamic tag score based at least in part on at least one of the C parameter, the I parameter, or the T parameter, wherein the second dynamic tag score is different from the dynamic tag score. (Yuen [0036] The filtering component 143 can filter the ranked listing of image tags such that the most relevant image tags are provided. For example, a list of image tags generated for an image may include tags that are ranked higher than other, lower-ranked tags but that are not relevant to the image such as, for instance, an image of a cat that has suggested image tags about Seattle. The suggested image tags may be ranked higher than others but still not be 
Regarding claim 20, the combination of Yuen, Liao, Cho and Bou teach The method of claim 19, further comprising updating, by the computer-based system, the dynamic tag in the dataset by replacing the dynamic tag score with the second dynamic tag score. (Liao [0070-74] teach revising and changing scores, this can process can be applied to Yuens tags rankings/corresponding scores with tags)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen in view of Bou, Cho, Hagen and US 20140075004 A1 VAN DUSEN; DENNIS A. et al. (hereinafter Van)
Regarding claim 10, the combination of Yuen, Cho, Hagen and Bou teach The system of claim 9, wherein the C parameter is calculated based on			but lack explicitly and orderly teaching at least one of a total number of times the dataset was accessed, a number of times the dataset was accessed based on the search term, a number of different users that accessed the dataset, a number of different datasets accessed during a search that generated the search log data, or a number of times the search term was used.						However Van teaches at least one of a total number of times the dataset was accessed, a number of times the dataset was accessed based on the search term, a number of different users that accessed the dataset, a number of different datasets accessed during a search that generated the search log data, or a number of times the search term was used. (Van [0453] As used herein, the term "DataSet" (differentiated from "data set") refers to an identified subset of data stored in the CMMDB offered for licensing, use, or sale. DataSets include, but are not limited to: "TTX-DataSets" consisting of ttx definitions, descriptions, and characteristics and related data, with specified limitations; Interest-DataSets which are TTX-DataSets bundled with, including, but not limited to, the interest data (counts of how many users viewed the ttx, including, but not limited to: Resultant-DataSets; and "DD-DataSets". )	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen in view of Bou, Cho, Hagen and US 20180276302 A1; Talyansky; Roman et al. (hereinafter Tal)
Regarding claim 11, the combination of Yuen and Bou teach The system of claim 8, wherein the I parameter is calculated to represent 					but lack explicitly teaching an importance of the search term in the dataset, and wherein the I parameter is calculated using a term frequency inverse document frequency (e.g., TF-IDF) model										However Tal teaches an importance of the search term in the dataset, and wherein the I parameter is calculated using a term frequency inverse document frequency (e.g., TF-IDF) model (Tal [0017] In an embodiment, each search provider is characterized in terms of its specific textual content by a set of SP keywords that have the highest tf-idf scores within the search provider content. The tf part of the tf-idf score 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen in view of US 20090287674 A1; Bouillet; Eric et al. (hereinafter Bou) and US 20160162574 A1; GORODILOV; Alexey Anatolievich (hereinafter Goro).
Regarding claim 12, the combination of Yuen, Cho, Hagen and Bou teach The system of claim 8, wherein the T parameter is calculated to represent a word, a phrase, or a topic relevant to the dataset 								The combination lacks explicitly teaching processes and actions in response to the search term not being present in a search.							Goro helps teach processes and actions in response to the search term not being present in a search (Goro [0054] As was discussed hereinabove, the simplest form of a quorum rule corresponds to a case where all the search terms in a query have the same weight, and the quorum value is established so as to allow some proportion of terms to be missing in a document. For example, all terms in an n-term query Q may be defined as having the same weight 1 (so that their total weight is n), and the quorum value w.sub.q is established at 2/3n. Another form of functionally the same quorum rule may consist in assigning, for a query Q[T.sub.1,T.sub.2, . . . T.sub.n] with any number n of search terms, W(T.sub.1,Q)=W(T.sub.2,Q)= . . . =W(T.sub.n,Q)=1/n (so that their 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen in view of Bou, Cho, Liao, Van, Goro and Tal.
Regarding claim 21, the combination of Yuen, Bou, Cho and Liao teach The method of claim 15, further comprising: calculating, by the computer-based system, the C parameter … and calculating, by the computer-based system, the T parameter represent a word, a phrase, or a topic relevant to the dataset (Yuen [35] The ranking component 142 can rank the generated image tags based on a variety of criteria including specificity of the tag to the image (e.g., specific to what is actually in the image), relevance to the image, the keywords extracted along with the repetitive n-grams and their frequencies, etc. The ranking component 142 may include a machine learning model to predict engagement of each suggested tag based on, for example, processes and applications based at least in part on at least one of a total number of times the dataset was accessed, a number of times the dataset was accessed based at least in part on the search term, a number of different users that accessed the dataset, a number of different datasets accessed during a search, or a number of times the search term was used; (Van [0453] As used herein, the term "DataSet" (differentiated from "data set") refers to an identified subset of data stored in the CMMDB offered for licensing, use, or sale. DataSets include, but are not limited to: "TTX-DataSets" consisting of ttx definitions, descriptions, and characteristics and related data, with specified limitations; Interest-DataSets which are TTX-DataSets bundled with, including, but not limited to, the interest data (counts of how many users viewed the ttx, including, but not limited to: Resultant-DataSets; and "DD-DataSets". )								Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all and make the addition of Van in order to gain insight on user preferences to further enhance and improve search (Van [0453] As used herein, the term "DataSet" (differentiated from "data set") refers to an identified subset of data stored in the CMMDB offered for licensing, use, or sale. DataSets include, but are not limited to: "TTX-DataSets" consisting of ttx definitions, descriptions, and characteristics and related data, with specified limitations; Interest-DataSets which are TTX-DataSets bundled with, including, but not limited to, the interest data (counts of how many users viewed the ttx, including, but not limited to: Resultant-DataSets; and "DD-DataSets". )								the combination still lacks explicitly teaching calculating, by the computer-based system, the I parameter using a term frequency inverse document frequency (TF-IDF) model;													However Tal helps teach calculating, by the computer-based system, the I parameter using a term frequency inverse document frequency (TF-IDF) model; (Tal [0017] In an embodiment, each search provider is characterized in terms of its specific textual content by a set of SP keywords that have the highest tf-idf scores within the search provider content. The tf part of the tf-idf score for a word may be calculated as explained above wherein terms with higher tf value are more significant within a content item. The idf part of the tf-idf score for a word may be calculated...[0018] Once a set of words with high tf-idf scores (per content item in a search provider content) are identified, a set of SP keywords may be determined for each vertical search provider by aggregating the words with high tf-idf scores of individual content items in that search provider. For example, an average of all tf-idf scores for words over all content items in a search provider may be calculated and a predetermined number of the words with the highest average scores may be selected. This set of selected words may be extracted from the search-provider content to form its SP keyword set to characterize a textual part of this search provider's content. [27-30 & 46-49] further elaborate on the use of TFIDF to help improve the system)									Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Tal in order to further improve the searching process by applying TFIDF methods (Tal [0001] The present disclosure relates generally to optimizing processes of searching for electronic information and, in a particular embodiment, to selecting a limited number of the most appropriate search provider(s) to access the electronic information. [0003] General search providers may crawl (e.g., retrieve) and index (e.g., interpret and organize) Internet content (e.g., web pages: hypertext documents in response to the search term not being present in the search (Goro [0054] As was discussed hereinabove, the simplest form of a quorum rule corresponds to a case where all the search terms in a query have the same weight, and the quorum value is established so as to allow some proportion of terms to be missing in a document. For example, all terms in an n-term query Q may be defined as having the same weight 1 (so that their total weight is n), and the quorum value w.sub.q is established at 2/3n. Another form of functionally the same quorum rule may consist in assigning, for a query Q[T.sub.1,T.sub.2, . . . T.sub.n] with any number n of search terms, W(T.sub.1,Q)=W(T.sub.2,Q)= . . . =W(T.sub.n,Q)=1/n (so that their total weight is 1), and establishing w.sub.q=2/3. In the subsequent examples this simple form of a quorum rule will mostly be used. the first 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen in view of Bou, Cho, Hagen and US 20190392285 A1; MANAHARLAL KAKKAD; Hemant et al. (hereinafter Mana)
The combination of Yuen, Bou, Cho and Hagen teach The method of claim 1, wherein preprocessing the search term further comprises … the search term		The combination lack explicitly teaching applying natural language processing to the search term.												However Mana helps teach applying natural language processing to the search term (Mana [0086] Other helpful applications may be provided by the examples described herein. For example, natural language processing (NLP) and auto-tagging process. The NLP and auto-tagging may be used to enhance textual processing and user query intent determinations. For example, the processing systems described Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page: 9-13): “To begin with, Applicant has amended claim 1 to recite "determining, by the processor, a dynamic tag based at least in part on preprocessing the search term from the search log data, wherein preprocessing the search term further comprises at least one of: separating the search term into a plurality of strings, removing a leading white space, removing a trailing white space, converting each character to an uppercase character, converting each character to a lowercase character, stemming the search term, or removing a stop word from the search term." In rejecting claim 1 as previously presented, the Office Action (p. 4) fails to address "determining, by the processor, a dynamic tag based on the search term from the search log data" with a specific citation to Yuen or Bouillet. With respect to generating "image tags," at paragraph...In the above portion, Yuen discusses using "image data" to "generate image tags." Yuen states that among other things, the image data includes "previous search queries." However, Yuen fails to show or suggest using specifically the "previous search queries," as opposed to other content in the image data, in Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 10387882 B2; Hagen; Ted et al.
Regarding Applicant’s Argument (page: 12-14): “As an additional and independent basis for patentability, Applicant respectfully submits that the cited references fail to show or suggest at least the elements of "calculating, by the processor, a custom term weightage ("C") parameter, an important term weightage ("I") parameter, and a topic based weightage ("T") parameter for the dynamic tag" and "calculating, by the processor, a dynamic tag score as a function of the C parameter, the I parameter, and the T parameter," as recited in amended claim 1. Applicant has amended Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20170075536 A1; Cho; Frank Seo et al.
Regarding Applicant’s Argument (page: 15): “Claims 21 and 22 are newly added through this Response. Applicant respectfully submits that claims 21 and 22 contain no new matter and are allowable for at least the same reason that each depends from an allowable claim. Further, claims 21 and 22 may be patentable for the elements that each recites.” Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20140075004 A1 VAN DUSEN; DENNIS A. et al.  And US 20190392285 A1; MANAHARLAL KAKKAD; Hemant et al.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165